Knowlton, J.
It appears from the contract, and from the undisputed evidence in this case, that there was an association called the Georgia and Carolina Melon Exchange; that the plaintiff subscribed for the stock of the exchange, and paid money whereby he obtained the privilege of selling, or permitting 'others to sell, the melons shipped by the exchange to Boston during the season of 1890, and that he made with the defendants the contract in writing set out in the bill of exceptions. He claims five per cent of the gross amount of the defendants’ sales under the contract, except the proceeds of ten car-loads on which he was to receive no commission. The only defence set up is that there was a partnership between the parties, or that the plaintiff was only to receive a share of the profits of the business as a compensation for services.
We see no evidence to support either branch of this defence. The contract, as applied to the only facts of which there is *415any evidence, shows that the parties, representing different interests, made an agreement with each other, for a good consideration, which gave them no rights in common in the business conducted by the defendants, and. gave the plaintiff no right to control it or interfere' with it. In consideration of what the plaintiff undertook to do and secure for the defendants, they agreed to give him five per cent commission on their sales of melons furnished under the contract, and the plaintiff sues for what he should receive in fulfilment of their agreement. They .made sales, and the plaintiff’s commissions amount to a sum agreed. There is no evidence that he was in partnership with them, or that the commissions were made conditional on their making profits. It is not contended that he was guilty of fraud or unfairness, or that he had any connection with the acceptance of overdrafts by the defendants which should make him legally responsible for their losses.

Exceptions overruled.